Citation Nr: 1632211	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  07-25 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1986 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This claim was previously before the Board in April 2011 and March 2015.  In April 2011, the Board reopened the previously denied claim of entitlement to service connection for a low back disorder and remanded the issue for further development.  In the March 2015 decision, the Board denied service connection for a low back disorder.  Subsequently, the Veteran appealed the Board's March 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2016 Order, which granted a March 2016 Joint Motion for Partial Remand (JMR), the Court partially vacated and remanded the March 2015 Board decision only to the extent that such denied service connection for a low back disorder.  Accordingly, such claim is again before the Board for consideration.

The JMR also noted that the Veteran did not challenge the March 2015 denial of entitlement to a rating in excess of 40 percent for residuals of an undiagnosed illness with polymyalgia, polyarthralgia, fatigue, abdominal pain, and diarrhea; a total disability rating based upon individual unemployability as a result of service-connected disability; and a temporary total rating for his service-connected partial dislocation of the left knee based upon surgical treatment on July 31, 2001.  Thus, those issues are not before the Board.

In addition, on his November 2008 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  His hearing was scheduled for July 2009; however, he contacted VA and requested that the hearing be postponed.  Another hearing was then scheduled in May 2010.  Despite receipt of the notice of the date and location of the hearing, the Veteran did not show for the hearing.  Therefore, the Board considers the Veteran's hearing request to be withdrawn. 38 C.F.R. 
§ 20.702(d) (2015).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, the Veteran appealed the Board's March 2015 denial of his claim for service connection for a low back disorder and, in March 2016, the Court granted the parties' JMR on the matter.  In this regard, the JMR specified that remand was required because the Board relied upon April 2007 and August 2012 VA examinations and opinions in denying the Veteran's claim for service connection; however, as it was unclear whether such opinions were based on a complete, accurate factual premise, the Board was directed, upon remand, to re-assess whether the Secretary satisfied the duty to assist the Veteran in providing an adequate examination and/or opinion.

Additionally, in a June 2016, the Veteran reiterated much of what was contained in the March 2016 JMR in regard to the adequacy of the April 2007 and August 2012 VA examinations.  It further alleges the Board erred in failing to assist the Veteran in obtaining records which could help substantiate his claim.  He notes the Board did not have his entire personnel file available for review at the time of the decision.  He further indicates the records may show he was placed on light duty restrictions around the period of the claimed injury and also may reveal information regarding the severity, duration, and nature of the in-service injury.

Thus, remand is warranted in order to obtain a new VA examination to assess the nature and etiology of the Veteran's low back disorder.  Further, the Board finds that a request must be made in order to obtain the Veteran's complete service personnel records as such may include documentation referable to the Veteran's claimed in-service low back injury and a subsequent assignment to light duty.  Finally, while on remand, the Veteran should be given an opportunity to identify any additional private or VA treatment records relevant to the claim on appeal.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records from any appropriate source.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claimed low back disorder.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding records, schedule the Veteran for a VA examination to assess the nature and etiology of his low back disorder.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  The examiner should note in his or her report that the entirety of the record was reviewed.  Following a review of the relevant evidence, the examiner must address the following inquiries:

(a) The examiner should identify all low back disorders found to be present.

(b) For each currently diagnosed low back disorder, the examiner should provide an opinion as to whether it at least as likely as not (i.e., a 50 percent probability or greater) that such had its onset in, or is otherwise related to, his active duty service, to include his in-service January 1987 back injury and resulting diagnosis of lumbar strain.

In rendering the requested opinion, the examiner should consider the entirety of the evidence, to include a 1997 magnetic resonance imaging (MRI) finding of degenerative disc bulging at L4-L5 as well as the Veteran's lay statements of record, to include those pertaining to the incurrence and continuity of low back symptomatology, as well as his denial of a back injury during his post-service civilian employment.  A rationale for the opinions offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

